Exhibit 10.2
For Executive with Change in Control Agreement
DEFERRED STOCK UNIT AWARD AGREEMENT
The Men’s Wearhouse, Inc.
2004 Long-Term Incentive Plan
     This Deferred Stock Unit Award Agreement (this “Agreement”) is made by and
between The Men’s Wearhouse, Inc., a Texas corporation (the “Company”), and
                                                             (the “Executive”)
effective as of the                       day of                     , 20
           ( the “Grant Date”), pursuant to The Men’s Wearhouse, Inc. 2004
Long-Term Incentive Plan, as amended and restated (the “Plan”), a copy of which
previously has been made available to the Executive and the terms and provisions
of which are incorporated by reference herein.
     Whereas, the Company desires to grant to the Executive the Deferred Stock
Units specified herein, subject to the terms and conditions of this Agreement;
and
     Whereas, the Executive desires to have the opportunity to receive from the
Company an award of Deferred Stock Units subject to the terms and conditions of
this Agreement;
     Now, Therefore, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:
     1. Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated:
     (a) “Change in Control” shall have the meaning set forth in the Change in
Control Agreement.
     (b) “Change in Control Agreement” shall mean that Change in Control
Agreement Between The Men’s Wearhouse, Inc. and the Executive dated effective
May 15, 2009.
     (c) “Common Stock” shall mean the common stock of the Company, $.01 par
value per share (or such other par value as may be designated by act of the
Company’s shareholders).
     (d) “Deferred Stock Unit” shall mean a Deferred Stock Unit issued under the
Plan that is subject to the Forfeiture Restrictions.
     (e) “Event of Termination for Cause” shall have the meaning set forth in
the Change in Control Agreement.
     (f) “Event of Termination for Good Reason” shall have the meaning set forth
in the Change in Control Agreement.
     (g) “Forfeiture Restrictions” shall mean the prohibitions and restrictions
set forth herein with respect to the sale or other disposition of the Deferred
Stock Units issued to the Executive hereunder and the obligation to forfeit and
surrender such Deferred Stock Units to the Company.

 



--------------------------------------------------------------------------------



 



For Executive with Change in Control Agreement
     (h) “Person” shall have the meaning set forth in the Change in Control
Agreement.
     (i) “Section 409A” means section 409A of the Internal Revenue Code of 1986,
as amended, and the Department of Treasury rules and regulations issued
thereunder.
     (j) “Separation From Service” has the meaning ascribed to that term under
Section 409A.
     (k) “Specified Employee” has the meaning ascribed to that term under
Section 409A.
     Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.
     2. Grant of Deferred Stock Units. Effective as of the Grant Date, the
Company hereby grants to the Executive                      Deferred Stock
Units. In accepting the award of Deferred Stock Units granted in this Agreement
the Executive accepts and agrees to be bound by all the terms and conditions of
the Plan and this Agreement. The Company shall cause to be delivered to the
Executive in electronic or certificated form any shares of the Common Stock that
are to be issued under the terms of this Agreement in exchange for Deferred
Stock Units awarded hereby, and such shares of the Common Stock shall be
transferable by the Executive as provided herein (except to the extent that any
proposed transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of applicable securities law).
     3. Deferred Stock Units Do Not Award Any Rights Of A Shareholder. The
Executive shall not have the voting rights or any of the other rights, powers or
privileges of a holder of the Common Stock with respect to the Deferred Stock
Units that are awarded hereby. Only after a share of the Common Stock is issued
in exchange for a Deferred Stock Unit will the Executive have all of the rights
of a shareholder with respect to such share of Common Stock issued in exchange
for a Deferred Stock Unit.
     4. Dividend Equivalent Payments.
     (a) If the Executive satisfies the substantial risk of forfeiture set forth
in (i) and (ii) of this subsection (a) then the Executive shall be entitled to
receive the Dividend Equivalents described in this subsection (a). If, on the
date the Company pays a dividend in cash with respect to the outstanding shares
of the Common Stock (a “Cash Dividend”), the Executive (i) is employed by the
Company or a subsidiary of the Company as a common law employee and (ii) holds
any Deferred Stock Units granted under this Agreement, then the Company will pay
to the Executive an amount equal to the product of (x) the Deferred Stock Units
awarded hereby that on the date the Company pays such Cash Dividend have not
been forfeited to the Company or exchanged by the Company for shares of the
Common Stock and (y) the amount of the Cash Dividend paid per share of the
Common Stock (the “Dividend Equivalents”). The Company shall pay currently (and
in no case later than the end of the calendar year in which the Cash Dividend is
paid to the holders of the Common Stock or, if later, the 15th day of the third
month following the date the Cash Dividend is paid to the holders of the Common
Stock), in cash, an amount equal to the Dividend Equivalents with respect to the
Executive’s Deferred Stock Units.

-2-



--------------------------------------------------------------------------------



 



For Executive with Change in Control Agreement
     (b) If during the period the Executive holds any Deferred Stock Units
granted under this Agreement the Company pays a dividend in shares of the Common
Stock with respect to the outstanding shares of the Common Stock, then the
Company will increase the Deferred Stock Units awarded hereby that have not then
been forfeited to or exchanged by the Company for shares of the Common Stock by
an amount equal to the product of (i) the Deferred Stock Units awarded hereby
that have not been forfeited to the Company or exchanged by the Company for
shares of the Common Stock and (ii) the number of shares of the Common Stock
paid by the Company per share of the Common Stock (collectively, the “Stock
Dividend Deferred Stock Units”). Each Stock Dividend Deferred Stock Unit will be
subject to same Forfeiture Restrictions and other restrictions, limitations and
conditions applicable to the Deferred Stock Unit for which such Stock Dividend
Deferred Stock Unit was awarded and will be exchanged for shares of the Common
Stock at the same time and on the same basis as such Deferred Stock Unit.
     5. Transfer Restrictions. The Deferred Stock Units granted hereby may not
be sold, assigned, pledged, exchanged, hypothecated or otherwise transferred,
encumbered or disposed of (other than by will or the applicable laws of descent
and distribution). Any such attempted sale, assignment, pledge, exchange,
hypothecation, transfer, encumbrance or disposition in violation of this
Agreement shall be void and the Company shall not be bound thereby. Further, any
shares of the Common Stock issued to the Executive in exchange for Deferred
Stock Units awarded hereby may not be sold or otherwise disposed of in any
manner that would constitute a violation of any applicable securities laws. The
Executive also agrees that the Company may (a) refuse to cause the transfer of
any such shares of the Common Stock to be registered on the applicable stock
transfer records of the Company if such proposed transfer would, in the opinion
of counsel satisfactory to the Company, constitute a violation of any applicable
securities law and (b) give related instructions to the transfer agent, if any,
to stop registration of the transfer of such shares of the Common Stock. The
shares of Common Stock that may be issued under the Plan are registered with the
Securities and Exchange Commission under a Registration Statement on Form S-8. A
Prospectus describing the Plan and the shares of Common Stock is available from
the Company.
     6. Vesting and Payment.
     (a) Except as otherwise provided in Section 6(c) and (d) of this Agreement,
upon the lapse of the Forfeiture Restrictions applicable to a Deferred Stock
Unit that is awarded hereby the Company shall issue to the Executive one share
of the Common Stock in exchange for such Deferred Stock Unit and thereafter the
Executive shall have no further rights with respect to such Deferred Stock Unit.
     (b) The Deferred Stock Units that are granted hereby shall be subject to
the Forfeiture Restrictions. Except as otherwise provided in Section 6(c) and
(d) of this Agreement, the Forfeiture Restrictions shall lapse as to the
Deferred Stock Units that are awarded hereby in accordance with the following
schedule, provided that the Executive’s employment with the Company and its
subsidiaries has not terminated prior to the applicable lapse date:

-3-



--------------------------------------------------------------------------------



 



For Executive with Change in Control Agreement

          Number of Deferred Stock Units   Lapse Date   as to Which Forfeiture
Restrictions Lapse  
 
       

     The Executive shall have no vested interest in the Deferred Stock Units
credited to his or her bookkeeping ledger account except as set forth in this
Section 6.
     (c) Notwithstanding any other provision of this Agreement to the contrary,
if, during the term of the Change in Control Agreement, a Change in Control
occurs on or before the latest date set forth in Section 6(b) and the Executive
continues to be employed by the Company or a subsidiary of the Company
immediately prior to such Change in Control then all remaining Forfeiture
Restrictions shall lapse as to the Deferred Stock Units that are granted hereby
upon the occurrence of the Change in Control and the Company shall issue to the
Executive one share of the Common Stock in exchange for such Deferred Stock Unit
(i) on the date of the Change in Control if the Change in Control qualifies as a
change in the ownership or effective control of a corporation, or in the
ownership of a substantial portion of the assets of a corporation, within the
meaning of Section 409A, or (ii) on the lapse date specified in Section 6(b)
applicable to such Deferred Stock Unit, if the Change in Control of the Company
does not so qualify, and thereafter the Executive shall have no further rights
with respect to such Deferred Stock Unit.
     (d) Notwithstanding any other provision of this Agreement to the contrary,
if, during the term of the Change in Control Agreement, (i) the Company and all
subsidiaries of the Company terminate the Executive’s employment on or before
the latest date set forth in Section 6(b) prior to a Change in Control (whether
or not a Change in Control ever occurs) otherwise than as a result of the
occurrence of an event that would constitute an Event of Termination for Cause
if it occurred after a Change in Control and such termination is at the request
or direction of a Person who has entered into an agreement with the Company the
consummation of which would constitute a Change in Control or is otherwise in
connection with or in anticipation of a Change in Control (whether or not a
Change in Control ever occurs) or (ii) the Executive terminates his employment
with the Company and all subsidiaries of the Company on or before the latest
date set forth in Section 6(b) prior to a Change in Control (whether or not a
Change in Control ever occurs) after the occurrence of an event that would
constitute an Event of Termination for Good Reason if it occurred after a Change
in Control, and such termination or the circumstance or event which constitutes
an Event of Termination for Good Reason occurs at the request or direction of a
Person who has entered into an agreement with the Company the consummation of
which would constitute a Change in Control or is otherwise in connection with or
in anticipation of a Change in Control (whether or not a Change in Control ever
occurs), then all remaining Forfeiture Restrictions shall immediately lapse on
the date of the Executive’s Separation From Service and the Company shall issue
to the Executive one share of the Common Stock in exchange for such Deferred
Stock Unit (x) on the date of the Executive’s Separation From Service if the
Executive is not a Specified Employee or (y) on the date that is six months
following the Executive’s Separation From Service if the Executive is a
Specified Employee, and thereafter the Executive shall have no further rights
with respect to such Deferred Stock Unit.
     (e) Except as otherwise provided in Section 6(c) and (d), if the
Executive’s employment with the Company and all of its subsidiaries terminates
prior to the lapse date for

-4-



--------------------------------------------------------------------------------



 



For Executive with Change in Control Agreement
any reason other than the death or permanent disability of the Executive, the
Forfeiture Restrictions then applicable to the Deferred Stock Units shall not
lapse and the number of Deferred Stock Units then subject to the Forfeiture
Restrictions shall be forfeited to the Company on the date the Executive’s
employment terminates. Notwithstanding any other provision of this Agreement to
the contrary, if the Executive dies or incurs a permanent disability before the
lapse date and while in the active employ of the Company and/or one or more of
its subsidiaries, all remaining Forfeiture Restrictions shall immediately lapse
on the date of the termination of the Executive’s employment due to death or
permanent disability. For purposes of this Section 6, the Executive will incur a
“permanent disability” if the Executive (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three (3) months under an accident and health plan covering
employees of the Company.
     7. Capital Adjustments and Reorganizations. The existence of the Deferred
Stock Units shall not affect in any way the right or power of the Company or any
company the stock of which is awarded pursuant to this Agreement to make or
authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.
     8. Tax Withholding. To the extent that the receipt of the Deferred Stock
Units, any payment in cash or shares of Common Stock or the lapse of any
Forfeiture Restrictions results in income to the Executive for federal, state or
local income, employment or other tax purposes with respect to which the Company
or any Affiliate has a withholding obligation, the Executive shall deliver to
the Company at the time of such receipt, payment or lapse, as the case may be,
such amount of money as the Company or any Affiliate may require to meet its
obligation under applicable tax laws or regulations, and, if the Executive fails
to do so, the Company is authorized to withhold from the shares of Common Stock
issued in exchange for the Deferred Stock Units, any payment in cash or shares
of Common Stock under this Agreement or from any cash or stock remuneration then
or thereafter payable to the Executive in any capacity any tax required to be
withheld by reason of such resulting income, including (without limitation)
shares of the Common Stock sufficient to satisfy the withholding obligation
based on the Fair Market Value of the Common Stock on the date that the
withholding obligation arises.
     9. Nontransferability. This Agreement is not transferable by the Executive
otherwise than by will or by the laws of descent and distribution.
     10. Employment Relationship. For purposes of this Agreement, the Executive
shall be considered to be in the employment of the Company and its Affiliates as
long as the Executive has an employment relationship with the Company and its
Affiliates. The Committee shall determine any questions as to whether and when
there has been a termination of such

-5-



--------------------------------------------------------------------------------



 



For Executive with Change in Control Agreement
employment relationship, and the cause of such termination, under the Plan and
the Committee’s determination shall be final and binding on all persons.
     11. Not an Employment Agreement. This Agreement is not an employment
agreement, and no provision of this Agreement shall be construed or interpreted
to create an employment relationship between the Executive and the Company or
any Affiliate, to guarantee the right to remain employed by the Company or any
Affiliate for any specified term or require the Company or any Affiliate to
employ the Executive for any period of time.
     12. Legend. The Executive consents to the placing on the certificate for
any shares of Common Stock issued under this Agreement in certificated form an
appropriate legend restricting resale or other transfer of such shares except in
accordance with the Securities Act of 1933 and all applicable rules thereunder.
     13. Notices. Any notice, instruction, authorization, request or demand
required hereunder shall be in writing, and shall be delivered either by
personal delivery, by telegram, telex, telecopy or similar facsimile means, by
certified or registered mail, return receipt requested, or by courier or
delivery service, addressed to the Company at the then current address of the
Company’s Principal Corporate Office, and to the Executive at the Executive’s
residential address indicated beneath the Executive’s signature on the execution
page of this Agreement, or at such other address and number as a party shall
have previously designated by written notice given to the other party in the
manner hereinabove set forth. Notices shall be deemed given when received, if
sent by facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means);
and when delivered (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.
     14. Amendment and Waiver. Except as otherwise provided herein or in the
Plan or as necessary to implement the provisions of the Plan, this Agreement may
be amended, modified or superseded only by written instrument executed by the
Company and the Executive. Only a written instrument executed and delivered by
the party waiving compliance hereof shall make any waiver of the terms or
conditions. Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized executive officer of the Company
other than the Executive. The failure of any party at any time or times to
require performance of any provisions hereof shall in no manner effect the right
to enforce the same. No waiver by any party of any term or condition, or the
breach of any term or condition contained in this Agreement, in one or more
instances, shall be construed as a continuing waiver of any such condition or
breach, a waiver of any other condition, or the breach of any other term or
condition.
     15. Arbitration. In the event of any difference of opinion concerning the
meaning or effect of the Plan or this Agreement, such difference shall be
resolved by the Committee. Any controversy arising out of or relating to the
Plan or this Agreement shall be resolved by arbitration conducted in accordance
with the terms of the Plan. The arbitration shall be final and binding on the
parties.

-6-



--------------------------------------------------------------------------------



 



For Executive with Change in Control Agreement
     16. Governing Law and Severability. The validity, construction and
performance of this Agreement shall be governed by the laws of the State of
Texas, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. The invalidity of any provision of this
Agreement shall not affect any other provision of this Agreement, which shall
remain in full force and effect.
     17. Successors and Assigns. Subject to the limitations which this Agreement
imposes upon the transferability of the Deferred Stock Units granted hereby and
any shares of the Common Stock issued hereunder, this Agreement shall bind, be
enforceable by and inure to the benefit of the Company and its successors and
assigns, and to the Executive, the Executive’s permitted assigns, executors,
administrators, agents, legal and personal representatives.
     18. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original for all purposes but all of
which taken together shall constitute but one and the same instrument.
     19. Forfeiture for Cause.
     (a) Notwithstanding any other provision of this Agreement, if a
determination is made as provided in Section 19(b) of this Agreement (a
“Forfeiture Determination”) that (i) the Executive, before or after the
termination of the Executive’s employment with the Company and all Affiliates,
(A) committed fraud, embezzlement, theft, felony or an act of dishonesty in the
course of his employment by the Company or an Affiliate, (B) knowingly caused or
assisted in causing the publicly released financial statements of the Company to
be misstated or the Company or a subsidiary of the Company to engage in criminal
misconduct, (C) disclosed trade secrets of the Company or an Affiliate or
(D) violated the terms of any non-competition, non-disclosure or similar
agreement with respect to the Company or any Affiliate to which the Executive is
a party; and (ii) in the case of the actions described in clause (A), (B) and
(D), such action materially and adversely affected the Company, then at or after
the time such Forfeiture Determination is made the Board, in its sole
discretion, if such Forfeiture Determination is made prior to a Change in
Control, or, as determined by a final, non-appealable order of a court of
competent jurisdiction, if such Forfeiture Determination is made after a Change
in Control, as a fair and equitable forfeiture to reflect the harm done to the
Company and a reduction of the benefit bestowed on the Executive had the facts
existing at the time the benefit was bestowed that led to the Forfeiture
Determination been known to the Company at the time the benefit was bestowed,
may determine that: (x) some or all of the Deferred Stock Units awarded under
this Agreement (including vested Deferred Stock Units that have not been
exchanged for shares of the Common Stock and Deferred Stock Units that have not
yet vested), (y) some or all of the Dividend Equivalents that are payable or
have been paid under this Agreement and (z) some or all shares of Common Stock
exchanged for Deferred Stock Units and some or all net proceeds realized with
respect to any shares of the Common Stock received by the Executive in payment
of Deferred Stock Units, will be forfeited to the Company on such terms as
determined by the Board or the final, non-appealable order of a court of
competent jurisdiction.
     (b) A Forfeiture Determination for purposes of Section 19(a) of this
Agreement shall be made (i) before the occurrence of a Change in Control, by a
majority vote of the Board and

-7-



--------------------------------------------------------------------------------



 



For Executive with Change in Control Agreement
(ii) on or after the occurrence of a Change in Control, by the final,
nonappealable order of a court of competent jurisdiction. The findings and
decision of the Board with respect to a Forfeiture Determination made before the
occurrence of a Change in Control, including those regarding the acts of the
Executive and the damage done to the Company, will be final for all purposes
absent a showing by clear and convincing evidence of manifest error by the
Board. No decision of the Board, however, will affect the finality of the
discharge of the Executive by the Company or an Affiliate.

-8-



--------------------------------------------------------------------------------



 



For Executive with Change in Control Agreement
     In Witness Whereof, the Company has caused this Agreement to be duly
executed by an officer thereunto duly authorized, and the Executive has executed
this Agreement, all effective as of the date first above written.

                  THE MEN’S WEARHOUSE, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                EXECUTIVE:    
 
                     
 
  Name:        
 
           
 
  Address:        

 



--------------------------------------------------------------------------------



 



RESTRICTED STOCK AWARD AGREEMENT
The Men’s Wearhouse, Inc.
2004 Long-Term Incentive Plan
     This Restricted Stock Award Agreement (this “Agreement”) is made by and
between The Men’s Wearhouse, Inc., a Texas corporation (the “Company”), and
                                                             (the “Executive”)
effective as of the            day of                     , 20      ( the “Grant
Date”), pursuant to The Men’s Wearhouse, Inc. 2004 Long-Term Incentive Plan, as
amended and restated (the “Plan”), a copy of which previously has been made
available to the Executive and the terms and provisions of which are
incorporated by reference herein.
     Whereas, the Company desires to grant to the Executive the shares of the
Company’s common stock, $.01 par value, specified herein (the “Shares”), subject
to the terms and conditions of this Agreement; and
     Whereas, the Executive desires to have the opportunity to hold the Shares
subject to the terms and conditions of this Agreement;
     Now, Therefore, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:
     1. Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated:
     (a) “Change in Control” shall have the meaning set forth in the Change in
Control Agreement.
     (b) “Change in Control Agreement” shall mean that Change in Control
Agreement Between The Men’s Wearhouse, Inc. and the Executive dated effective
May 15, 2009.
     (c) “Forfeiture Restrictions” shall mean the prohibitions and restrictions
set forth herein with respect to the sale or other disposition of the Shares
issued to the Executive hereunder and the obligation to forfeit and surrender
such Shares to the Company.
     (d) “Period of Restriction” shall mean the period during which Restricted
Shares are subject to Forfeiture Restrictions and during which Restricted Shares
may not be sold, assigned, transferred, pledged or otherwise encumbered.
     (e) “Restricted Shares” shall mean the Shares that are subject to the
Forfeiture Restrictions under this Agreement.
     Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

 



--------------------------------------------------------------------------------



 



     2. Grant of Restricted Shares. Effective as of the Grant Date, the Company
shall cause to be issued in the Executive’s name the following Shares as
Restricted Shares:                      shares of the Company’s common stock,
$.01 par value. The Company shall cause certificates evidencing the Restricted
Shares, and any shares of Stock or rights to acquire shares of Stock distributed
by the Company in respect of Restricted Shares during any Period of Restriction
(the “Retained Distributions”), to be issued in the Executive’s name. During the
Period of Restriction such certificates shall bear a restrictive legend to the
effect that ownership of such Restricted Shares (and any Retained
Distributions), and the enjoyment of all rights appurtenant thereto, are subject
to the restrictions, terms, and conditions provided in the Plan and this
Agreement. The Executive shall have the right to vote the Restricted Shares
awarded to the Executive and to receive and retain all regular dividends paid in
cash or property (other than Retained Distributions), and to exercise all other
rights, powers and privileges of a holder of Shares, with respect to such
Restricted Shares, with the exception that (a) the Executive shall not be
entitled to delivery of the stock certificate or certificates representing such
Restricted Shares until the Forfeiture Restrictions applicable thereto shall
have expired, (b) the Company shall retain custody of all Retained Distributions
made or declared with respect to the Restricted Shares (and such Retained
Distributions shall be subject to the same restrictions, terms and conditions as
are applicable to the Restricted Shares) until such time, if ever, as the
Restricted Shares with respect to which such Retained Distributions shall have
been made, paid, or declared shall have become vested, and such Retained
Distributions shall not bear interest or be segregated in separate accounts and
(c) the Executive may not sell, assign, transfer, pledge, exchange, encumber, or
dispose of the Restricted Shares or any Retained Distributions during the Period
of Restriction. Upon issuance the certificates shall be delivered to such
depository as may be designated by the Committee as a depository for safekeeping
until the forfeiture of such Restricted Shares occurs or the Forfeiture
Restrictions lapse, together with stock powers or other instruments of
assignment, each endorsed in blank, which will permit transfer to the Company of
all or any portion of the Restricted Shares and any securities constituting
Retained Distributions which shall be forfeited in accordance with the Plan and
this Agreement. In accepting the award of Shares set forth in this Agreement the
Executive accepts and agrees to be bound by all the terms and conditions of the
Plan and this Agreement.
     3. Transfer Restrictions. The Shares granted hereby may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of, to the extent then subject to the Forfeiture Restrictions. Any
such attempted sale, assignment, pledge, exchange, hypothecation, transfer,
encumbrance or disposition in violation of this Agreement shall be void and the
Company shall not be bound thereby. Further, the Shares granted hereby that are
no longer subject to Forfeiture Restrictions may not be sold or otherwise
disposed of in any manner that would constitute a violation of any applicable
securities laws. The Executive also agrees that the Company may (a) refuse to
cause the transfer of the Shares to be registered on the applicable stock
transfer records of the Company if such proposed transfer would, in the opinion
of counsel satisfactory to the Company, constitute a violation of any applicable
securities law and (b) give related instructions to the transfer agent, if any,
to stop registration of the transfer of the Shares. The Shares are registered
with the Securities and Exchange Commission under a Registration Statement on
Form S-8. A Prospectus describing the Plan and the Shares is available from the
Company.

-2-



--------------------------------------------------------------------------------



 



     4. Vesting.
     (a) The Shares that are granted hereby shall be subject to the Forfeiture
Restrictions. The Forfeiture Restrictions shall lapse as to the Shares that are
awarded hereby in accordance with the following schedule, provided that the
Executive’s employment with the Company and its subsidiaries has not terminated
prior to the applicable lapse date:

          Number of Restricted Shares Lapse Date   as to Which Forfeiture
Restrictions Lapse      

     (b) Notwithstanding any other provision of this Agreement to the contrary,
if, during the term of the Change in Control Agreement, a Change in Control
occurs then all remaining Forfeiture Restrictions shall lapse as to the Shares
that are granted hereby upon the occurrence of the Change in Control provided
that the Executive continues to be employed by the Company or an Affiliate
immediately prior to the occurrence of such Change in Control.
     (c) Upon the lapse of the Forfeiture Restrictions with respect to the
Shares granted hereby the Company shall cause to be delivered to the Executive a
stock certificate representing such Shares, and such Shares shall be
transferable by the Executive (except to the extent that any proposed transfer
would, in the opinion of counsel satisfactory to the Company, constitute a
violation of applicable securities law).
     (d) If the Executive ceases to be employed by the Company or a Affiliate
for any reason before the applicable lapse date including due to the death or
Disability of the Executive, the Forfeiture Restrictions then applicable to the
Restricted Shares shall not lapse and all the Restricted Shares shall be
forfeited to the Company.
     5. Capital Adjustments and Reorganizations. The existence of the Restricted
Shares shall not affect in any way the right or power of the Company or any
company the stock of which is awarded pursuant to this Agreement to make or
authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.
     6. Tax Withholding. To the extent that the receipt of the Restricted Shares
or the lapse of any Forfeiture Restrictions results in income to the Executive
for federal, state or local income, employment or other tax purposes with
respect to which the Company or any Affiliate has a withholding obligation, the
Executive shall deliver to the Company at the time of such receipt or lapse, as
the case may be, such amount of money as the Company or any Affiliate may
require to meet its obligation under applicable tax laws or regulations, and, if
the Executive fails to do so, the Company is authorized to withhold from the
Shares granted hereby or from any cash or stock remuneration then or thereafter
payable to the Executive in any capacity any tax required to be withheld by
reason of such resulting income.

-3-



--------------------------------------------------------------------------------



 



     7. Section 83(b) Election. The Executive shall not exercise the election
permitted under section 83(b) of the Internal Revenue Code of 1986, as amended,
with respect to the Restricted Shares without the prior written approval of the
Chief Financial Officer of the Company. If the Chief Financial Officer of the
Company permits the election, the Executive shall timely pay the Company the
amount necessary to satisfy the Company’s attendant tax withholding obligations,
if any.
     8. No Fractional Shares. All provisions of this Agreement concern whole
Shares. If the application of any provision hereunder would yield a fractional
share, such fractional share shall be rounded down to the next whole share if it
is less than 0.5 and rounded up to the next whole share if it is 0.5 or more.
     9. Employment Relationship. For purposes of this Agreement, the Executive
shall be considered to be in the employment of the Company and its Affiliates as
long as the Executive has an employment relationship with the Company and its
Affiliates. The Committee shall determine any questions as to whether and when
there has been a termination of such employment relationship, and the cause of
such termination, under the Plan and the Committee’s determination shall be
final and binding on all persons.
     10. Not an Employment Agreement. This Agreement is not an employment
agreement, and no provision of this Agreement shall be construed or interpreted
to create an employment relationship between the Executive and the Company or
any Affiliate, to guarantee the right to remain employed by the Company or any
Affiliate for any specified term or require the Company or any Affiliate to
employ the Executive for any period of time.
     11. Legend. The Executive consents to the placing on the certificate for
the Shares of an appropriate legend restricting resale or other transfer of the
Shares except in accordance with all applicable securities laws and rules
thereunder.
     12. Notices. Any notice, instruction, authorization, request or demand
required hereunder shall be in writing, and shall be delivered either by
personal delivery, by telegram, telex, telecopy or similar facsimile means, by
certified or registered mail, return receipt requested, or by courier or
delivery service, addressed to the Company at the then current address of the
Company’s Principal Corporate Office, and to the Executive at the Executive’s
residential address indicated beneath the Executive’s signature on the execution
page of this Agreement, or at such other address and number as a party shall
have previously designated by written notice given to the other party in the
manner hereinabove set forth. Notices shall be deemed given when received, if
sent by facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means);
and when delivered (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.
     13. Amendment and Waiver. Except as otherwise provided herein or in the
Plan or as necessary to implement the provisions of the Plan, this Agreement may
be amended, modified or superseded only by written instrument executed by the
Company and the Executive. Only a written instrument executed and delivered by
the party waiving compliance hereof shall make

-4-



--------------------------------------------------------------------------------



 



any waiver of the terms or conditions. Any waiver granted by the Company shall
be effective only if executed and delivered by a duly authorized executive
officer of the Company other than the Executive. The failure of any party at any
time or times to require performance of any provisions hereof shall in no manner
effect the right to enforce the same. No waiver by any party of any term or
condition, or the breach of any term or condition contained in this Agreement,
in one or more instances, shall be construed as a continuing waiver of any such
condition or breach, a waiver of any other condition, or the breach of any other
term or condition.
     14. Arbitration. In the event of any difference of opinion concerning the
meaning or effect of the Plan or this Agreement, such difference shall be
resolved by the Committee. Any controversy arising out of or relating to the
Plan or this Agreement shall be resolved by arbitration conducted in accordance
with the terms of the Plan. The arbitration shall be final and binding on the
parties.
     15. Governing Law and Severability. The validity, construction and
performance of this Agreement shall be governed by the laws of the State of
Texas, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. The invalidity of any provision of this
Agreement shall not affect any other provision of this Agreement, which shall
remain in full force and effect.
     16. Successors and Assigns. Subject to the limitations which this Agreement
imposes upon the transferability of the Shares granted hereby, this Agreement
shall bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and to the Executive, the Executive’s permitted assigns,
executors, administrators, agents, legal and personal representatives.
     17. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original for all purposes but all of
which taken together shall constitute but one and the same instrument.
     18. Forfeiture for Cause.
     (a) Notwithstanding any other provision of this Agreement, if a
determination is made as provided in Section 18(b) of this Agreement (a
“Forfeiture Determination”) that (i) the Executive, before or after the
termination of the Executive’s employment with the Company and all Affiliates,
(A) committed fraud, embezzlement, theft, felony or an act of dishonesty in the
course of his employment by the Company or an Affiliate, (B) knowingly caused or
assisted in causing the publicly released financial statements of the Company to
be misstated or the Company or a subsidiary of the Company to engage in criminal
misconduct, (C) disclosed trade secrets of the Company or an Affiliate or
(D) violated the terms of any non-competition, non-disclosure or similar
agreement with respect to the Company or any Affiliate to which the Executive is
a party; and (ii) in the case of the actions described in clause (A), (B) and
(D), such action materially and adversely affected the Company, then at or after
the time such Forfeiture Determination is made the Board, in its sole
discretion, if such Forfeiture Determination is made prior to a Change in
Control, or, as determined by a final, non-appealable order of a court of

-5-



--------------------------------------------------------------------------------



 



competent jurisdiction, if such Forfeiture Determination is made after a Change
in Control, as a fair and equitable forfeiture to reflect the harm done to the
Company and a reduction of the benefit bestowed on the Executive had the facts
existing at the time the benefit was bestowed that led to the Forfeiture
Determination been known to the Company at the time the benefit was bestowed,
may determine that: (x) some or all of the Restricted Shares and Retained
Distributions awarded under this Agreement (including Restricted Shares and
Retained Distributions that have vested and Restricted Shares and Retained
Distributions that have not yet vested), (y) some or all of the dividends paid
in cash or property with respect to Restricted Shares or Shares awarded under
this Agreement, and (z) some or all of the Shares awarded under this Agreement
and the net proceeds realized with respect to any Shares or other property
received by the Executive under this Agreement, will be forfeited to the Company
on such terms as determined by the Board or the final, non-appealable order of a
court of competent jurisdiction.
     (b) A Forfeiture Determination for purposes of Section 18(a) of this
Agreement shall be made (i) before the occurrence of a Change in Control, by a
majority vote of the Board and (ii) on or after the occurrence of a Change in
Control, by the final, nonappealable order of a court of competent jurisdiction.
The findings and decision of the Board with respect to a Forfeiture
Determination made before the occurrence of a Change in Control, including those
regarding the acts of the Executive and the damage done to the Company, will be
final for all purposes absent a showing by clear and convincing evidence of
manifest error by the Board. No decision of the Board, however, will affect the
finality of the discharge of the Executive by the Company or an Affiliate.

-6-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Company has caused this Agreement to be duly
executed by an officer thereunto duly authorized, and the Executive has executed
this Agreement, all effective as of the date first above written.

                  THE MEN’S WEARHOUSE, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                EXECUTIVE:    
 
                     
 
  Name:        
 
     
 
   
 
           
 
  Address:        
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   

 



--------------------------------------------------------------------------------



 



Irrevocable Stock Power
     Know all men by these presents, that the undersigned, For Value Received,
has bargained, sold, assigned and transferred and by these presents does
bargain, sell, assign and transfer unto The Men’s Wearhouse, Inc., a Texas
corporation (the “Company”), the Shares transferred pursuant to the Restricted
Stock Award Agreement dated effective                                         ,
20     , between the Company and the undersigned; and subject to and in
accordance with such Restricted Stock Award Agreement the undersigned does
hereby constitute and appoint the Secretary of the Company the undersigned’s
true and lawful attorney, IRREVOCABLY, to sell, assign, transfer, hypothecate,
pledge and make over all or any part of such Shares and for that purpose to make
and execute all necessary acts of assignment and transfer thereof, and to
substitute one or more persons with like full power, hereby ratifying and
confirming all that said attorney or his substitutes shall lawfully do by virtue
hereof.
     In Witness Whereof, the undersigned has executed this Irrevocable Stock
Power effective the                      day of
                                        , 20     .
                                                                 
               
Name:                                                            

 



--------------------------------------------------------------------------------



 



For Executive with Change in Control Agreement
NONQUALIFIED STOCK OPTION AGREEMENT
The Men’s Wearhouse, Inc.
2004 Long-Term Incentive Plan
     This NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made between
The Men’s Wearhouse, Inc., a Texas corporation (the “Company”), and
                                                             (the “Executive”)
effective as of the                      day of
                                        , 20      ( the “Grant Date”), pursuant
to The Men’s Wearhouse, Inc. 2004 Long-Term Incentive Plan, as amended and
restated (the “Plan”), a copy of which previously has been made available to the
Executive and the terms and provisions of which are incorporated by reference
herein. The Company considers that the Company’s interests will be served by
granting the Executive an option to purchase shares of common stock of the
Company as an inducement for the Executive’s continued and effective performance
of services for the Company or an Affiliate. Capitalized terms that are not
specifically defined in this Agreement shall have the meanings ascribed to them
in the Plan.
     IT IS AGREED THAT:
     1. Grant of the Option. Subject to the terms of the Plan and this
Agreement, on the Grant Date the Company has granted to the Executive an option
to purchase                      shares of the common stock, $.01 par value per
share, of the Company (the “Common Stock”) at a price of $                    
per share, subject to adjustment as provided in the Plan (the “Option”). The
Option shall vest and become exercisable as set forth below:
          (a) Except as otherwise provided in Section 1(c) of this Agreement, no
portion of the Option may be exercised until the Executive has completed one
(1) year of continuous employment with the Company or any Affiliate following
the Grant Date;
          (b) The Option shall vest and may be exercised in accordance with the
following schedule:

          Date On and After Which   Additional Percentage   Additional Number of
Shares Portion of Option May Be   of Option Vested and   With Respect to Which
Exercised   Exerciseable   Option May Be Exercised          

          (c) Notwithstanding any other provision of this Agreement to the
contrary, if, during the term of that Change in Control Agreement Between The
Men’s Wearhouse, Inc. and the Executive, dated effective May 15, 2009 (the
“Change in Control Agreement”), a Change in Control (as that term is defined in
the Change in Control Agreement, a “Change in Control”) occurs then the Option
shall become fully exercisable upon the occurrence of the Change in Control
provided that the Executive continues to be employed by the Company or an
Affiliate immediately prior to the occurrence of such Change in Control.

 



--------------------------------------------------------------------------------



 



For Executive with Change in Control Agreement
          (d) To the extent not exercised, installments shall be cumulative and
may be exercised in whole or in part until the Option expires and terminates as
provided in Section 4 of this Agreement.
          (e) In no event shall the Option be exercisable on or after the tenth
anniversary of the Grant Date.
     2. Nontransferability. Except as specified below, the Option shall not be
transferable or assignable by the Executive other than by will or the laws of
descent and distribution, and shall be exercisable during the Executive’s
lifetime only by the Executive.
     3. No Vesting After Termination of Employment. In the event the Executive’s
employment with the Company and all Affiliates terminates for any reason, the
Option shall not continue to vest after such termination of employment.
     4. Expiration and Termination of the Option. The Option shall expire,
terminate and become null and void as provided in this Section 4.
          (a) The Option shall expire and terminate on the earlier of (i) the
last day of the 10-year period commencing on the Grant Date (the “Option General
Expiration Date”) or (ii) one day less than one month after the termination of
the Executive’s employment with the Company and all Affiliates for any reason
other than death, Disability or Retirement.
          (b) In the event the Executive’s employment with the Company and all
Affiliates terminates as a result of the Executive’s death while the Executive
is employed by the Company or any Affiliate and before the Option otherwise
terminates as provided in Section 4(a) of this Agreement, the Option shall
expire and terminate on the earlier of (i) the Option General Expiration Date or
(ii) one year following the date of the Executive’s death, during which one year
period the Executive’s executors, administrators or any person or persons to
whom the Option may be transferred by will or by the laws of descent and
distribution, shall be entitled to exercise the Option in respect of the number
of shares that the Executive would have been entitled to purchase had the
Executive exercised the Option on the date the Executive’s employment with the
Company and all Affiliates terminated as a result of the Executive’s death.
          (c) In the event the Executive’s employment with the Company and all
Affiliates terminates as a result of the Executive incurring a Disability while
the Executive is employed by the Company or any Affiliate and before the Option
otherwise terminates as provided in Section 4(a) of this Agreement, the Option
shall expire and terminate on the earlier of (i) the Option General Expiration
Date or (ii) one year following the date on which the Executive’s employment
with the Company and all Affiliates terminates as a result of the Executive
incurring a Disability, during which one year period the Executive shall be
entitled to exercise the Option in respect of the number of shares that the
Executive would have been entitled to purchase had the Executive exercised the
Option on the date the Executive’s employment with the Company and all
Affiliates terminated as a result of the Executive incurring a Disability.
          (d) In the event the Executive’s employment with the Company and all
Affiliates terminates as a result of the Executive’s Retirement before the
Option otherwise

- 2 -



--------------------------------------------------------------------------------



 



For Executive with Change in Control Agreement
terminates as provided in Section 4(a) of this Agreement, the Option shall
expire and terminate on the earlier of (i) the Option General Expiration Date or
(ii) one year following the date of the Executive’s Retirement, during which one
year period the Executive shall be entitled to exercise the Option in respect of
the number of shares that the Executive would have been entitled to purchase had
the Executive exercised the Option on the date of the Executive’s Retirement and
if the Executive dies within that one year period, any rights the Executive may
have had to exercise the Option shall be exercisable by the Executive’s
executors, administrators or any person or persons to whom the Option may be
transferred by will or by the laws of descent and distribution, as appropriate,
for the remainder of such one year period.
     5. Amendment and Waiver. Except as otherwise provided herein or in the Plan
or as necessary to implement the provisions of the Plan, this Agreement may be
amended, modified or superseded only by written instrument executed by the
Company and the Executive. Only a written instrument executed and delivered by
the party waiving compliance hereof shall make any waiver of the terms or
conditions. Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized executive officer of the Company
other than the Executive. The failure of any party at any time or times to
require performance of any provisions hereof shall in no manner effect the right
to enforce the same. No waiver by any party of any term or condition, or the
breach of any term or condition contained in this Agreement, in one or more
instances, shall be construed as a continuing waiver of any such condition or
breach, a waiver of any other condition, or the breach of any other term or
condition.
     6. Not an Employment Agreement. The grant of the Option imposes no
obligation on the Company or any Affiliate to employ the Executive for any
period. This Agreement is not an employment agreement, and no provision of this
Agreement shall be construed or interpreted to create an employment relationship
between the Executive and the Company or any Affiliate or to guarantee the right
to remain employed by the Company or any Affiliate for any specified term.
     7. No Rights of a Stockholder. The Executive shall not have any rights as a
stockholder with respect to any shares covered by the Option until the date of
the issuance of the stock certificate or certificates to the Executive for such
shares following the Executive’s exercise of the Option, in whole or in part,
pursuant to its terms and conditions of this Agreement and the Plan and payment
for such shares and all withholding tax obligations with respect thereto. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the date such certificate or certificates are issued.
     8. Limits on Exercisability. The Option shall not be exercisable until
(a) the effective registration under the Securities Act of 1933, as amended (the
“Act”), of the shares to be received pursuant to this Agreement (unless in the
opinion of counsel for the Company such offering is exempt from registration
under the Act); and (b) compliance with all other applicable laws. If the
Executive is an officer or “affiliate” of the Company (as such term is defined
under the Act), the Executive consents to the placing on the certificate for any
shares acquired upon exercise of the Option of an appropriate legend restricting
resale or other transfer of such shares, except in accordance with the Act and
all applicable rules thereunder.

- 3 -



--------------------------------------------------------------------------------



 



For Executive with Change in Control Agreement
     9. Tax Withholding. To the extent that the receipt or exercise of the
Option results in income to the Executive for federal, state or local income,
employment or other tax purposes with respect to which the Company or any
Affiliate has a withholding obligation, the Executive shall deliver to the
Company at the time of such receipt or exercise, as the case may be, such amount
of money as the Company or any Affiliate may require to meet its obligation
under applicable tax laws or regulations, and, if the Executive fails to do so,
the Company is authorized to withhold from the shares of the Common Stock issued
under this Agreement or from any cash or stock remuneration then or thereafter
payable to the Executive in any capacity any tax required to be withheld by
reason of such resulting income, including (without limitation) the shares of
the Common Stock, sufficient to satisfy the withholding obligation based on the
Fair Market Value of the Common Stock on the date that the withholding
obligation arises.
     10. Arbitration. In the event of any difference of opinion concerning the
meaning or effect of the Plan or this Agreement, such difference shall be
resolved by the Committee. Any controversy arising out of or relating to the
Plan or this Agreement shall be resolved by arbitration conducted in accordance
with the terms of the Plan. The arbitration shall be final and binding on the
parties.
     11. Governing Law and Severability. The validity, construction and
performance of this Agreement shall be governed by the laws of the State of
Texas, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. The invalidity of any provision of this
Agreement shall not affect any other provision of this Agreement, which shall
remain in full force and effect.
     12. Notices. Any offer, notice, instruction, authorization, request or
demand required hereunder shall be in writing, and shall be delivered either by
personal delivery, by telegram, telex, telecopy or similar facsimile means, by
certified or registered mail, return receipt requested, or by courier or
delivery service, addressed to the Company at the then current address of the
Company’s Principal Corporate Office, and to the Executive at the Executive’s
residential address indicated beneath the Executive’s signature on the execution
page of this Agreement, or at such other address and number as a party shall
have previously designated by written notice given to the other party in the
manner hereinabove set forth. Notices shall be deemed given when received, if
sent by facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means);
and when delivered (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.
     13. Successors and Assigns. This Agreement shall, except as herein stated
to the contrary, bind, be enforceable by and inure to the benefit of the Company
and its successors and assigns, and to the Executive, the Executive’s permitted
assigns, executors, administrators, agents, legal and personal representatives.
     14. Type of Option. The Option is a nonqualified stock option which is not
intended to be governed by section 422 of the Internal Revenue Code of 1986, as
amended.

- 4 -



--------------------------------------------------------------------------------



 



For Executive with Change in Control Agreement
     15. Acceptance of Plan Terms. In accepting the Option and this Agreement,
the Executive accepts and agrees to be bound by all the terms and conditions of
the Plan.
     16. Forfeiture for Cause.
          (a) Notwithstanding any other provision of this Agreement, if a
determination is made as provided in Section 16(b) of this Agreement (a
“Forfeiture Determination”) that (i) the Executive, before or after the
termination of the Executive’s employment with the Company and all Affiliates,
(A) committed fraud, embezzlement, theft, felony or an act of dishonesty in the
course of his employment by the Company or an Affiliate, (B) knowingly caused or
assisted in causing the publicly released financial statements of the Company to
be misstated or the Company or a subsidiary of the Company to engage in criminal
misconduct, (C) disclosed trade secrets of the Company or an Affiliate or
(D) violated the terms of any non-competition, non-disclosure or similar
agreement with respect to the Company or any Affiliate to which the Executive is
a party; and (ii) in the case of the actions described in clause (A), (B) and
(D), such action materially and adversely affected the Company, then at or after
the time such Forfeiture Determination is made the Board, in its sole
discretion, if such Forfeiture Determination is made prior to a Change in
Control, or, as determined by a final, non-appealable order of a court of
competent jurisdiction, if such Forfeiture Determination is made after a Change
in Control, as a fair and equitable forfeiture to reflect the harm done to the
Company and a reduction of the benefit bestowed on the Executive had the facts
existing at the time the benefit was bestowed that led to the Forfeiture
Determination been known to the Company at the time the benefit was bestowed,
may determine that: (x) some or all of the Executive’s rights to shares of the
Common Stock covered by the Option under this Agreement (including vested rights
that have been exercised, vested rights that have not been exercised and rights
that have not yet vested), (y) some or all of the dividends that have been paid
with respect to shares of the Common Stock covered by the Option under this
Agreement, and (z) some or all shares of the Common Stock received as a result
of the Executive’s exercise of the Option and some or all net proceeds realized
with respect to any shares of the Common Stock received as a result of the
Executive’s exercise of the Option in excess of the price paid for such shares
under this Agreement, will be forfeited to the Company on such terms as
determined by the Board or the final, non-appealable order of a court of
competent jurisdiction.
          (b) A Forfeiture Determination for purposes of Section 16(a) of this
Agreement shall be made (i) before the occurrence of a Change in Control, by a
majority vote of the Board and (ii) on or after the occurrence of a Change in
Control, by the final, nonappealable order of a court of competent jurisdiction.
The findings and decision of the Board with respect to a Forfeiture
Determination made before the occurrence of a Change in Control, including those
regarding the acts of the Executive and the damage done to the Company, will be
final for all purposes absent a showing by clear and convincing evidence of
manifest error by the Board. No decision of the Board, however, will affect the
finality of the discharge of the Executive by the Company or an Affiliate.
     17. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original for all purposes but all of
which taken together shall constitute but one and the same instrument.

- 5 -



--------------------------------------------------------------------------------



 



For Executive with Change in Control Agreement
     In Witness Whereof, the Company has caused this Agreement to be duly
executed by an officer thereunto duly authorized, and the Executive has executed
this Agreement, all effective as of the date first above written.

                  THE MEN’S WEARHOUSE, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                EXECUTIVE:    
 
                     
 
  Name:        
 
     
 
   
 
           
 
  Address:        
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   

 